Appeal by defendant from a judgment of the County Court, Rockland County (Miller, J.), rendered May 1, 1981, convicting him of sodomy in the first degree, sodomy in the second degree and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
At the hearing to determine defendant’s fitness to proceed to trial, the People were required to prove competency by a fair preponderance of the credible evidence (see, People v Santos, 43 AD2d 73). This burden was clearly met through the respective testimony of Dr. Sawi and Dr. Martin, psychiatrists at the facility where defendant was confined for five months prior to the hearing, who had an extensive opportunity to observe defendant in various conditions and whose opinions were therefore of more value than those of defendant’s expert witnesses, who concededly had less exposure to defendant’s behavior. Moreover, in cases where the hearing court is presented with conflicting evidence of competency, great deference will be accorded its findings (People v Carl, 58 AD2d 948, revd on other grounds 46 NY2d 806).
We find that the jury could properly infer from the conflicting evidence at trial that defendant was criminally responsible for his conduct when the crimes in question were committed (see, People v Wood, 12 NY2d 69; People v Buthy, 38 AD2d 10). Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.